PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/482,864
Filing Date: 10 Apr 2017
Appellant(s): Schulz et al.



__________________
Thomas P. Canty
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 11, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
STATEMENT OF GROUNDS OF REJECTION
Every ground of rejection set forth in the Office action dated Jan. 19, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 3–5, 10–12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muenkel et al., US 2014/0053521 (“Muenkel”) in view of Kaufmann et al., US 2014/0165834 (“Kaufmann”).  Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muenkel in view of Kaufmann in view of Troxell, US 2013/0239802 (“Troxell”) and in further view of Johnson et al., US 2013/0125754 (“Johnson”).
Claim 13 disclsoes a filter arrangement comprising, inter alia, a holder including an opening with an inner wall that extends lengthwise so as to receive a filter cartridge.  The filter cartridge comprises a flange that includes a radial flange and a support section.  The support section rests against the inner wall of the opening.  
Muenkel discloses an air filter (Fig. 1) for cleaning air provided to the intake of an internal combustion engine.  Muenkel, Fig. 1, [0002], [0052].  The air filter comprises a housing 100 (corresponding to the “holder”) and a filter element 1 (i.e., a “filter cartridge”) located within the housing 100.  Id. at [0052].  The filter element 1 comprises a shell 60 (i.e., a “flange”) that is used to seal the filter element 1 against a sealing surface of the housing.  Id. at [0053], [0054].

    PNG
    media_image2.png
    1270
    1495
    media_image2.png
    Greyscale

Muenkel differs from claim 13 because while the end of shell 60 is used to seal against the sealing surface of housing 100, the reference does not disclose the shell 60 comprising a radial flange and a support section with the support section resting against an inner wall of an opening formed in the sealing surface.
However, Kaufmann discloses a filter device used to filter the air provided to the intake of an internal combustion engine which comprises a housing 10 that receives a filter element 30.  Id. at Fig. 2, [0050].  The sealing web 332 comprises a radial flange section (seen in Fig. 2) and a sealing surface 337 (i.e., a “support section”) perpendicular to the radial flange that rests within a contact area 351 (i.e., an “inner wall”) of the groove 350.  Id.  


    PNG
    media_image3.png
    1004
    1311
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    895
    1336
    media_image4.png
    Greyscale

Kaufmann’s sealing arrangement is beneficial because it provides a good seal between the housing 10 and the filter element 30.  Id.  Therefore, it would have been obvious to provide Kaufmann’s sealing arrangement (i.e., Kaufmann’s sealing web 332 provided on Muenkel’s shell 60 with Kaufmann’s sealing groove 350 in the sealing surface of Muenkel’s housing 100) in order to provide a good seal between the filter element 1 and the housing 100.  It also would have been obvious to make this combination because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  MPEP 2143(I)(B). 
Additionally, as noted, Muenkel’s shell 60 is used as a sealing arrangement which the filter element can be sealed relative to the air filtered housing.  Muenkel [0054].  It would have been obvious for the shell 60 (and thus Kaufman’s sealing web 332 provided on the shell 60) to have a rectangular configuration because Kaufman teaches that the sealing surface of a filter element can be take a variety of shapes such as oval or rectangular.  Kaufman [0021]; MPEP 2144.04(IV)(B).
claim 13:
“A filter arrangement (the air filter seen in Fig. 1, Muenkel [0043]), comprising: 
a holder (air filter housing, Muenkel Fig. 1, pt. 100, [0052]) including an opening (Kaufmann’s groove 350 provided in the sealing surface of Muenkel’s housing 100, as explained above, Kaufmann Figs. 1, 2, [0049]) including an inner wall that extends lengthwise so as to allow receiving a filter cartridge (the contact area 351 of Kaufmann’s groove 350, id.);
the filter cartridge (filter element, Muenkel Fig. 1, pt. 1, [0052]) comprising a filter medium (the filter material that is used within the filter cartridge including the first, second and/or third filter bellows, id. at Fig. 7, pts. 10, 20, 30, [0066]) including, at least on an end face, a flange configured to install the filter cartridge in the holder (shape-preserving shell, id. at Fig. 7, pt. 60, [0066], which includes Kaufmann’s sealing web 332, Kaufmann Fig. 2, [0050]),
wherein the flange includes a radial flange (the radial flange of Kaufmann’s sealing web 332, Kaufmann Fig. 2, [0050]) and a support section (the sealing surface 337 of Kaufmann’s sealing web 332, id.),
wherein the support section extends in a lengthwise direction of the filter cartridge so as to be parallel with the filter medium (as Kaufmann’s sealing surface 337 extends in a lengthwise direction of filter element 30 parallel with the filter material 31 of the filter element 30, as seen in Fig. 2, and would extend in the same relationship to Muenkel’s filter bellows 20 when the sealing web 332 is provided on Muenkel’s shell 60), and rests against the inner wall of the opening (as Kaufmann’s sealing surface 337 rests against contact area 351, Kaufmann, Fig. 2, [0050]),

wherein the radial flange, on an outer circumference, is configured so as to be rectangular (as the radial flange on Kaufman’s sealing web 332 would be rectangular when Muenkel’s shell 60 is rectangular, as explained above), and
wherein the filter medium has a cylindrical configuration (as Muenkel’s second and third bellows 20, 30 each have a cylindrical configuration as they each have a circular shape and are parallel to one another, Muenkel, [0066], [0067]).”
Regarding claim 3, Muenkel teaches the limitations of the claim:
“The filter arrangement of claim 13, wherein the support section surrounds the filter medium in a radial direction at a distance (as the shell 60 containing Kaufmann’s sealing web 332 surrounds the second bellows 20 at a distance, as seen in Muenkel Fig. 7).”
Regarding claim 4, Muenkel teaches the limitations of the claim:
“The filter arrangement of claim 13, wherein the filter medium is configured as a pleated filter (the second bellows 20 is pleated, as seen in Muenkel Fig. 7).”
Regarding claim 5, Muenkel teaches the limitations of the claim:
“The filter arrangement of claim 13, wherein the flange includes an inflow contoured element (the inner lip of shell 60, seen in Muenkel Fig. 7).”
Claim 6 requires that for the filter arrangement of claim 5, the inflow contoured element is in the form of a venturi tube.  Muenkel does not explicitly disclose this feature.  However, as noted above, Muenkel’s filter is used to purify intake air for an internal combustion engine.  Muenkel, [0001].  As such, it would have been obvious to use direct pulses of compressed air at 
Regarding claim 10, Muenkel teaches the limitations of the claim:
“The filter arrangement of claim 13, wherein the flange is connected to the filter medium using a positive fit (the Examiner takes the position that the shell 60 and the first, second and third bellows 10, 20, 30 are connected with a positive fit at the area where the shell 60 contacts the bellows due to friction between these elements, as seen in Muenkel Fig. 7).”
Regarding claim 11, Muenkel teaches the limitations of the claim:
“The filter arrangement of claim 10, wherein the flange includes an insertion section that is inserted into the interior of the filter medium (the lip of shell 60 that is inserted into first bellows 10, as seen in Muenkel Fig. 8).”
Regarding claim 12, Muenkel teaches the limitations of the claim:
“The filter arrangement of claim 13, further comprising:
A sealing element, associated with the radial flange (as Kaufmann’s sealing web 332 which forms the radial flange is a sealing element, as explained in the rejection of claim 13 above).”
Claim 14 requires that for the filter arrangement of claim 11, the support section extends farther in the lengthwise direction of the filter cartridge than the insertion section.  It would have .
NEW GROUNDS OF REJECTION
No new grounds of rejection.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The 35 U.S.C. 112(a) rejection of claim 14 is withdrawn.
(2) Response to Argument
The Appellant first argues that if the shape of Muenkel’s shell 60 is changed from an oval to a rectangle, the shape of Muenkel’s filter 30 would also be changed to a rectangle.  Appeal Br. dated May 11, 2021 (“Appeal Br.”) 9.  Therefore, the filter 30 could not have a “cylindrical configuration” as required by the claim.
The Examiner respectfully disagrees.  As seen in Fig. 7, Muenkel’s shell 60 and the filter 30 have different shapes, with the shell 60 being oval and the filter 30 being cylindrical.  Muenkel Fig. 7, [0066].  Therefore, when the shape of the shell 60 is changed from oval to rectangular, the shape of the filter 30 would remain cylindrical because the shape of the filter 30 does not correspond to the shape of the shell 60. 

    PNG
    media_image5.png
    957
    959
    media_image5.png
    Greyscale

The Appellant next argues that the rectangular shape of its “support section” is critical.  Appeal Br. 10.  Therefore, the Appellant asserts that it would be nonobvious to change the shape of Muenkel’s shell 60 from an oval to a rectangle.  Id.  More specifically, the disclosure states that the rectangular shape of the support section accounts for a “particularly high bending resistance, especially parallel to the edges of the support section.”  Id. (citing the Spec. dated Apr. 10, 2017 (“Spec.”) [0019]). The Appellant notes that the application describes embodiments with a cylindrical and rectangular support section—and that both embodiments provide bending resistance.  Id. at 11–12 (citing Spec. [0019]).  However, the Appellant asserts that the rectangular configuration is critical because the specification states that this shape provides “a particularly high bending resistance, especially parallel to the edges of the support section.”  Id. at 12.  The Appellant also notes that there is no evidence that the rectangular shape produces unexpected results.  Appeal Br. 11.  However, the Appellant argues that criticality does not require a showing of unexpected results.  Id.  

More specifically, the Appellant’s disclosure is directed to a filter cartridge capable of absorbing a high bending moment.  Spec. [0007].  The filter cartridge achieves this by providing a support section that extends in the lengthwise direction of the filter cartridge.  Id. at [0008].  As a result of this lengthwise extension, the support section is able to absorb “bending force that can be very strong.”  Id. at [0009].  The support section also surrounds the filter medium in the radial direction.  Id. at [0013].  This results in a larger support span, which translates into the ability to absorb a higher torque or greater bending forces.  Id.  In one embodiment, the support section can be rectangular.  Id. at [0019].  Id.  In another embodiment, the support section has a cylindrical configuration.  Id.  
   Additionally, Fig. 2 illustrates an embodiment where the filter cartridge 1 is installed in a filter holder 11.  Id. at Fig. 2, [0028]–[0030].  The cartridge 1 comprises a cylindrical filter medium 2.  Id.  The filter medium 2 is surrounded by support section 7, which extends in the lengthwise direction of the filter medium.  Id. at [0030].  The support section 7 is configured so that it rests against the inner wall 13 of an opening 12 in the filter holder 11.  Id.  As a result, the support section 7 absorbs torque and supports the filter cartridge 1.  Id.   
It is noted that the disclosure, in passing, indicates that the rectangular configuration accounts for a particularly high bending resistance.  Spec. [0019].  However, this is the only time that the disclosure mentions the benefits of the rectangular shape.  Everything else indicates that the bending resistance results from the fact that the support section extends in the lengthwise direction of the filter medium, while surrounding the filter medium in the radial direction Id. at [0030].  The particular shape of the support section is not critical.  Rather, the support section is able to absorb bending forces that can be “very strong” if it has a cylindrical or rectangular shape.  Id. at [0009], [0019], [0020].  Therefore, because the particular shape of the support section is not critical, it would have been obvious to rely on the change of shape rationale to modify the prior art.
Additionally, the Appellant is incorrect in asserting that criticality does not require a showing that the allegedly critical feature produces unexpected results.  Rather, “[t]he law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims…In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  MPEP 2144.05(III)(A) (citing In re Woodruff, 919 F.2d 1575) (Fed. Cir. 1990) (emphasis added).  
Here, even if the rectangular shape of the support section produces a higher bending resistance compared to other shapes, there is no evidence that this would be unexpected.  Therefore, because the Appellant has produced no evidence that the alleged benefits of the rectangular shape are unexpected, the Appellant has failed to meet its burden in demonstrating that the claimed rectangular shape is critical.  As such, it would have been obvious to rely on the change of shape rationale to modify the prior art.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774
                                                                                                                                                                                                        /VICKIE Y KIM/Supervisory Patent Examiner, Art Unit 1777                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.